       Case 1:06-cr-00016-SPW Document 917 Filed 10/30/20 Page 1 of 1




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                             BILLINGS DIVISION


 UNITED STATES OF AMERICA,                  CR 06-16-BLG-SPW-8


                         Plaintiff,
                                                   ORDER
           vs.



 JULIAN TIM MATHIS,

                         Defendant.




      Upon the Defendant's Unopposed Motion to Enlarge Time to File Reply to

United States' Response (Doc. 916), and for good cause shown,

      IT IS HEREBY ORDERED that the Defendant's Motion is GRANTED.

The Defendant shall file his reply on or before Friday, November 6, 2020.

      The Clerk of Court is directed to notify counsel of the making of this Order.

      DATED this               of October, 2020.




                                      SUSAN P. WATTERS
                                      United States District Judge
